Exhibit 10.13

THE TIMKEN COMPANY

Deferred Shares Agreement

WHEREAS, _________ (“Grantee”) is an employee of The Timken Company (the
“Company”) or a Subsidiary; and

WHEREAS, the grant of Deferred Shares evidenced hereby was authorized by a
resolution of the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company that was duly adopted on __________, 20__
(the “Date of Grant”), and the execution of a Deferred Shares Agreement in the
form hereof (this “Agreement”) was authorized by a resolution of the Committee
duly adopted on __________, 20__.

NOW, THEREFORE, pursuant to the Company’s 2011 Long-Term Incentive Plan (the
“Plan”) and subject to the terms and conditions thereof, in addition to the
terms and conditions of this Agreement, the Company confirms to Grantee the
grant of the right to receive (i) _________ Common Shares and (ii) dividend
equivalents payable in cash on a deferred basis (the “Deferred Cash Dividends”)
with respect to the Common Shares covered by this Agreement. All terms used in
this Agreement with initial capital letters that are defined in the Plan and not
otherwise defined herein shall have the meanings assigned to them in the Plan.

 

1. Five-Year Vesting of Awards.

 

  (a) Normal Vesting: Subject to the terms and conditions of Sections 2 and 3
hereof, Grantee’s right to receive the Common Shares covered by this Agreement
and any Deferred Cash Dividends accumulated with respect thereto shall become
nonforfeitable on the fifth anniversary of the Date of Grant if Grantee has been
in the continuous employ of the Company or a Subsidiary from the Date of Grant
until the date of said fifth anniversary.

For purposes of this Agreement, Grantee’s continuous employment with the Company
or a Subsidiary shall not be deemed to have been interrupted, and Grantee shall
not be deemed to have ceased to be an employee of the Company or a Subsidiary,
by reason of any transfer of employment among the Company and its Subsidiaries.

 

  (b) Vesting Upon Retirement with Consent: In the event Grantee should retire
with the Company’s consent prior to the fifth anniversary of the Date of Grant,
then, subject to the payment provisions of Section 5 hereof, Grantee’s right to
receive the Common Shares covered by this Agreement, along with any Deferred
Cash Dividends accumulated with respect thereto, shall become nonforfeitable in
accordance with the terms and conditions of Section 1(a) as if Grantee had
remained in the continuous employ of the Company or a Subsidiary from the Date
of Grant until the date of the fifth anniversary of the Date of Grant or the
occurrence of an event referenced in Section 2, whichever occurs first.



--------------------------------------------------------------------------------

For purposes of this Agreement, retirement “with the Company’s consent” shall
mean: (i) the retirement of Grantee prior to age 62 under a retirement plan of
the Company or a Subsidiary, if the Board or the Committee determines that his
retirement is for the convenience of the Company or a Subsidiary, or (ii) the
retirement of Grantee at or after age 62 under a retirement plan of the Company
or a Subsidiary.

 

2. Alternative Vesting of Awards.

Notwithstanding the provisions of Section 1 hereof, and subject to the payment
provisions of Section 5 hereof, Grantee’s right to receive the Common Shares
covered by this Agreement and any Deferred Cash Dividends then accumulated with
respect thereto may become nonforfeitable if any of the following circumstances
apply:

 

  (a) Death or Disability: Grantee’s right to receive the Common Shares covered
by this Agreement and any Deferred Cash Dividends then accumulated with respect
thereto shall immediately become nonforfeitable if Grantee should die or become
permanently disabled while in the employ of the Company or any Subsidiary. If
Grantee should die or become permanently disabled during the period that Grantee
is deemed to be in the continuous employ of the Company or a Subsidiary pursuant
to Section 1(b), 2(c) or 2(d), then the Common Shares covered by this Agreement
and any Deferred Cash Dividends then accumulated with respect thereto will
immediately become nonforfeitable, except that to the extent that Section 2(d)
applies, the Common Shares covered by this Agreement and any Deferred Cash
Dividends then accumulated with respect thereto will immediately become
nonforfeitable only to the extent that the Common Shares covered by this
Agreement and any Deferred Cash Dividends then accumulated with respect thereto
would have become nonforfeitable during the severance period.

For purposes of this Agreement, “permanently disabled” shall mean that Grantee
has qualified for long-term disability benefits under a disability plan or
program of the Company that defines disability in accordance with Section 409A
of the Code and its corresponding regulations, or, in the absence of a
disability plan or program of the Company, under a government-sponsored
disability program that defines disability in accordance with Section 409A of
the Code and its corresponding regulations.

 

  (b) Change in Control:

 

  (i)

Upon a Change in Control occurring during the five-year period described in
Section 1(a) above while Grantee is an employee of the Company or a Subsidiary,
to the extent the Common Shares covered by this Agreement and any Deferred Cash
Dividends accumulated with respect thereto have not been forfeited, the Common
Shares covered by this Agreement and any Deferred Cash Dividends accumulated
with respect thereto shall immediately become nonforfeitable (except to the
extent that a

 

2



--------------------------------------------------------------------------------

Replacement Award is provided to Grantee for such Common Shares and Deferred
Cash Dividends). If Grantee is deemed to be in the continuous employ of the
Company or a Subsidiary pursuant to Section 1(b), 2(c) or 2(d), upon a Change in
Control prior to the fifth anniversary of the Date of Grant, then the Common
Shares covered by this Agreement and any Deferred Cash Dividends then
accumulated with respect thereto will immediately become nonforfeitable, except
that to the extent that Section 2(d) applies, the Common Shares covered by this
Agreement and any Deferred Cash Dividends then accumulated with respect thereto
will immediately become nonforfeitable only to the extent that the Common Shares
covered by this Agreement and any Deferred Cash Dividends then accumulated with
respect thereto would have become nonforfeitable during the severance period.

 

  (ii) For purposes of this Agreement, a “Replacement Award” means an award
(A) of deferred shares, (B) that has a value at least equal to the value of the
Common Shares covered by this Agreement and any Deferred Cash Dividends
accumulated with respect thereto, (C) that relates to publicly traded equity
securities of the Company or its successor in the Change in Control (or another
entity that is affiliated with the Company or its successor following the Change
in Control), (D) the tax consequences of which, under the Code, if Grantee is
subject to U.S. federal income tax under the Code, are not less favorable to
Grantee than the tax consequences of the Common Shares covered by this Agreement
and any Deferred Cash Dividends accumulated with respect thereto, (E) that vests
in full upon a termination of Grantee’s employment with Company or its successor
in the Change in Control (or another entity that is affiliated with the Company
or its successor following the Change in Control) for Good Reason by Grantee or
without Cause by such employer within a period of two years after the Change in
Control, and (F) the other terms and conditions of which are not less favorable
to Grantee than the terms and conditions of the Common Shares covered by this
Agreement and any Deferred Cash Dividends then accumulated with respect thereto
(including the provisions that would apply in the event of a subsequent Change
in Control). A Replacement Award may be granted only to the extent it conforms
to the requirements of Treasury Regulation 1.409A-3(i)(5)(iv)(B) or otherwise
does not result in the Common Shares covered by this Agreement and any Deferred
Cash Dividends then accumulated with respect thereto, or Replacement Award,
failing to comply with Section 409A of the Code. Without limiting the generality
of the foregoing, the Replacement Award may take the form of a continuation of
the Common Shares covered by this Agreement and any Deferred Cash Dividends then
accumulated with respect thereto if the requirements of the preceding sentence
are satisfied. The determination of whether the conditions of this
Section 2(b)(ii) are satisfied will be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion.

 

3



--------------------------------------------------------------------------------

  (iii) For purposes of Section 2(b)(ii), “Cause” will be defined not less
favorably with respect to Grantee than: any intentional act of fraud,
embezzlement or theft in connection with the Grantee’s duties with the Company,
any intentional wrongful disclosure of secret processes or confidential
information of the Company or a Subsidiary, or any intentional wrongful
engagement in any competitive activity that would constitute a material breach
of Grantee’s duty of loyalty to the Company, and no act, or failure to act, on
the part of Grantee shall be deemed “intentional” unless done or omitted to be
done by Grantee not in good faith and without reasonable belief that Grantee’s
action or omission was in or not opposed to the best interest of the Company;
provided, that for any Grantee who is party to an individual severance or
employment agreement defining Cause, “Cause” will have the meaning set forth in
such agreement. For purposes of Section 2(b)(ii), “Good Reason” will be defined
to mean a material reduction in the nature or scope of the responsibilities,
authorities or duties of Grantee attached to Grantee’s position held immediately
prior to the Change in Control, a change of more than 60 miles in the location
of Grantee’s principal office immediately prior to the Change in Control, or a
material reduction in Grantee’s remuneration upon or after the Change in
Control; provided, that no later than 90 days following an event constituting
Good Reason Grantee gives notice to the Company of the occurrence of such event
and the Company fails to cure the event within 30 days following the receipt of
such notice.

 

  (iv) If a Replacement Award is provided, notwithstanding anything in this
Agreement to the contrary, any outstanding Common Shares covered by this
Agreement and any Deferred Cash Dividends then accumulated with respect thereto
which at the time of the Change in Control are not subject to a “substantial
risk of forfeiture” (within the meaning of Section 409A of the Code) will be
deemed to be nonforfeitable at the time of such Change in Control.

 

  (c) Divestiture: If Grantee’s employment with the Company or a Subsidiary
terminates as the result of a divestiture, then the Common Shares covered by
this Agreement and any Deferred Cash Dividends then accumulated with respect
thereto shall become nonforfeitable in accordance with the terms and conditions
of Section 1(a) as if Grantee had remained in the continuous employ of the
Company or a Subsidiary from the Date of Grant until the fifth anniversary of
the Date of Grant or the occurrence of a circumstance referenced in Section 2(a)
or 2(b), whichever occurs first.

For the purposes of this Agreement, the term “divestiture” shall mean a
permanent disposition to a Person other than the Company or any Subsidiary of a
plant or other facility or property at which Grantee performs a majority of
Grantee’s services whether such disposition is effected by means of a sale of
assets, a sale of Subsidiary stock or otherwise.

 

4



--------------------------------------------------------------------------------

  (d) Layoff: If (i) Grantee’s employment with the Company or a Subsidiary
terminates as the result of a layoff and (ii) Grantee is entitled to receive
severance pay pursuant to the terms of any severance pay plan of the Company in
effect at the time of Grantee’s termination of employment that provides for
severance pay calculated by multiplying Grantee’s base compensation by a
specified severance period, then Grantee’s right to receive the Common Shares
covered by this Agreement and any Deferred Cash Dividends then accumulated with
respect thereto shall become nonforfeitable in accordance with the terms and
conditions of Section 1(a) as if Grantee had remained in the continuous employ
of the Company or a Subsidiary from the Date of Grant until the end of the
severance period or the occurrence of a circumstance referenced in Section 2(a)
or 2(b), whichever occurs first. Notwithstanding the foregoing, in the event
Grantee’s employment is terminated as a result of layoff after Grantee becomes
eligible for retirement at or after age 62 under a retirement plan of the
Company or a Subsidiary, then Section 1(b) shall govern.

For purposes of this Agreement, a “layoff” shall mean the involuntary
termination by the Company or any Subsidiary of Grantee’s employment with the
Company or any Subsidiary due to (i) a reduction in force leading to a permanent
downsizing of the salaried workforce, (ii) a permanent shutdown of the plant,
department or subdivision in which Grantee works, or (iii) an elimination of
position.

 

3. Forfeiture of Awards. Grantee’s right to receive the Common Shares covered by
this Agreement and any Deferred Cash Dividends accumulated with respect thereto
shall be forfeited automatically and without further notice on the date that
Grantee ceases to be an employee of the Company or a Subsidiary prior to the
fifth anniversary of the Date of Grant for any reason other than as described in
Sections 1 or 2 hereof. In the event that Grantee shall intentionally commit an
act that the Committee determines to be materially adverse to the interests of
the Company or a Subsidiary, Grantee’s right to receive the Common Shares
covered by this Agreement and any Deferred Cash Dividends accumulated with
respect thereto shall be forfeited at the time of that determination
notwithstanding any other provision of this Agreement to the contrary.

 

4. Crediting of Deferred Cash Dividends. With respect to each of the Common
Shares covered by this Agreement, Grantee shall be credited on the records of
the Company with Deferred Cash Dividends in an amount equal to the amount per
share of any cash dividends declared by the Board on the outstanding Common
Shares during the period beginning on the Date of Grant and ending on the date
on which Grantee receives payment of the Common Shares covered by this Agreement
pursuant to Section 5 hereof or at the time when the Common Shares covered by
this Agreement are forfeited in accordance with Section 3 of this Agreement. The
Deferred Cash Dividends shall accumulate without interest.

 

5



--------------------------------------------------------------------------------

5. Payment of Awards.

 

  (a) General: Subject to Section 3 and Section 5(b), payment for the Common
Shares covered by this Agreement that are nonforfeitable and any Deferred Cash
Dividends accumulated with respect thereto will be made within 10 days following
the fifth anniversary of the Date of Grant.

 

  (b) Other Payment Events: Notwithstanding Section 5(a), to the extent that the
Common Shares covered by this Agreement are nonforfeitable on the dates set
forth below, payment with respect to the Common Shares covered by this Agreement
that have become nonforfeitable and any Deferred Cash Dividends accumulated with
respect thereto will be made as follows:

 

  (i) Change in Control. Upon a Change in Control, Grantee is entitled to
receive payment for the Common Shares covered by this Agreement that are
nonforfeitable and any Deferred Cash Dividends accumulated with respect thereto
on the date of the Change in Control; provided, however, that if such Change in
Control would not qualify as a permissible date of distribution under
Section 409A(a)(2)(A) of the Code, and the regulations thereunder, and where
Section 409A of the Code applies to such distribution, Grantee is entitled to
receive the corresponding payment on the date that would have otherwise applied
pursuant to Sections 5(a) or 5(b)(ii) as though such Change in Control had not
occurred.

 

  (ii) Death or Disability. On the date of Grantee’s death or the date Grantee
becomes permanently disabled, Grantee is entitled to receive payment for the
Common Shares covered by this Agreement that are nonforfeitable and any Deferred
Cash Dividends accumulated with respect thereto on such date.

 

6. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any of the Common Shares covered by this Agreement or pay any
Deferred Cash Dividends accumulated with respect thereto if the issuance or
payment thereof would result in violation of any such law. To the extent that
the Ohio Securities Act shall be applicable to this Agreement, the Company shall
not be obligated to issue any of the Common Shares or other securities covered
by this Agreement or pay any Deferred Cash Dividends accumulated with respect
thereto unless such Common Shares and Deferred Cash Dividends are (a) exempt
from registration thereunder, (b) the subject of a transaction that is exempt
from compliance therewith, (c) registered by description or qualification
thereunder or (d) the subject of a transaction that shall have been registered
by description thereunder.

 

7. Transferability. Neither Grantee’s right to receive the Common Shares covered
by this Agreement nor his right to receive any Deferred Cash Dividends shall be
transferable by Grantee except by will or the laws of descent and distribution.
Any purported transfer in violation of this Section 7 shall be null and void,
and the purported transferee shall obtain no rights with respect to such Shares.

 

6



--------------------------------------------------------------------------------

8. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code. This Agreement and the Plan shall be administered in a
manner consistent with this intent, and any provision that would cause the
Agreement or the Plan to fail to satisfy Section 409A of the Code shall have no
force and effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Company without the consent of Grantee).

 

9. Adjustments. Subject to Section 12 of the Plan, the Committee shall make any
adjustments in the number or kind of shares of stock or other securities covered
by this Agreement that the Committee may determine to be equitably required to
prevent any dilution or expansion of Grantee’s rights under this Agreement that
otherwise would result from any (a) stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, (b) merger, consolidation, separation, reorganization or partial or
complete liquidation involving the Company or (c) other transaction or event
having an effect similar to any of those referred to in subsection (a) or
(b) herein. Furthermore, in the event that any transaction or event described or
referred to in the immediately preceding sentence shall occur, the Committee may
provide in substitution of any or all of Grantee’s rights under this Agreement
such alternative consideration as the Committee may determine in good faith to
be equitable under the circumstances.

 

10. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any delivery of Common
Shares to Grantee, and the amounts available to the Company for such withholding
are insufficient, it shall be a condition to the receipt of such delivery that
Grantee make arrangements satisfactory to the Company for payment of the balance
of such taxes required to be withheld. Grantee may elect that all or any part of
such withholding requirement be satisfied by retention by the Company of a
portion of the Common Shares delivered to Grantee. If such election is made, the
shares so retained shall be credited against such withholding requirement at the
Market Value per Share on the date of such delivery.

 

11. Detrimental Activity and Recapture.

 

  (a) In the event that, as determined by the Committee, Grantee shall engage in
Detrimental Activity during employment with the Company or a Subsidiary, the
Common Shares covered by this Agreement and any Deferred Cash Dividends
accumulated with respect thereto will be forfeited automatically and without
further notice at the time of that determination notwithstanding any other
provision of this Agreement.

 

  (b)

If a Restatement occurs and the Committee determines that Grantee is personally
responsible for causing the Restatement as a result of Grantee’s personal
misconduct or any fraudulent activity on the part of Grantee, then the Committee
has discretion to, based on applicable facts and circumstances and subject to
applicable law, cause the Company to recover all or any portion (but no more
than

 

7



--------------------------------------------------------------------------------

  100%) of the Common Shares covered by this Agreement and any Deferred Cash
Dividends accumulated with respect thereto earned or payable to Grantee for some
or all of the years covered by the Restatement. The amount of any earned or
payable Common Shares covered by this Agreement and any Deferred Cash Dividends
accumulated with respect thereto recovered by the Company shall be limited to
the amount by which such earned or payable Common Shares and Deferred Cash
Dividends exceeded the amount that would have been earned by or paid to Grantee
had the Company’s financial statements for the applicable restated fiscal year
or years been initially filed as restated, as reasonably determined by the
Committee. The Committee shall also determine whether the Company shall effect
any recovery under this Section 11(b) by: (i) seeking repayment from Grantee;
(ii) reducing, except with respect to any non-qualified deferred compensation
under Section 409A of the Code, the amount that would otherwise be payable to
Grantee under any compensatory plan, program or arrangement maintained by the
Company (subject to applicable law and the terms and conditions of such plan,
program or arrangement); (iii) by withholding, except with respect to any
non-qualified deferred compensation under Section 409A of the Code, payment of
future increases in compensation (including the payment of any discretionary
bonus amount) that would otherwise have been made to Grantee in accordance with
the Company’s compensation practices; or (iv) by any combination of these
alternatives. For purposes of this Agreement, “Restatement” means a restatement
of any part of the Company’s financial statements for any fiscal year or years
after 20__ due to material noncompliance with any financial reporting
requirement under the U.S. securities laws applicable to such fiscal year or
years.

 

12. No Right to Future Awards or Employment. This award is a voluntary,
discretionary bonus being made on a one-time basis and it does not constitute a
commitment to make any future awards. This award and any payments made hereunder
will not be considered salary or other compensation for purposes of any
severance pay or similar allowance, except as otherwise required by law. No
provision of this Agreement shall limit in any way whatsoever any right that the
Company or a Subsidiary may otherwise have to terminate Grantee’s employment at
any time.

 

13. Relation to Other Benefits. Any economic or other benefit to Grantee under
this Agreement or the Plan shall not be taken into account in determining any
benefits to which Grantee may be entitled under any profit-sharing, retirement
or other benefit or compensation plan maintained by the Company or a Subsidiary
and shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or a
Subsidiary.

 

14. Processing of Information. Information about Grantee and Grantee’s award of
Common Shares and Deferred Cash Dividends may be collected, recorded and held,
used and disclosed for any purpose related to the administration of the award.
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within Grantee’s country or
elsewhere, including the United States of America. Grantee consents to the
processing of information relating to Grantee and Grantee’s receipt of the
Common Shares and Deferred Cash Dividends in any one or more of the ways
referred to above.

 

8



--------------------------------------------------------------------------------

15. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that subject to the provisions of Section 8 hereof no amendment shall
adversely affect the rights of Grantee with respect to either the Common Shares
or other securities covered by this Agreement or the Deferred Cash Dividends
without Grantee’s consent.

 

16. Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision in any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.

 

17. Governing Law. This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.

 

9



--------------------------------------------------------------------------------

This Agreement is executed by the Company on this ___ day of __________, 20__.

 

The Timken Company

 

By:       William R. Burkhart   Senior Vice President & General Counsel

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the right to receive the Common Shares or other
securities covered hereby and any Deferred Cash Dividends accumulated with
respect thereto, subject to the terms and conditions of the Plan and the terms
and conditions herein above set forth.

 

 

Date:      

 

10